DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy (US 2014/0111218) in view of Albert (US 2017/0371066) and Peng (US 2019/0193267).
Regarding Claim 1, Krishnamoorthy teaches a sensor for an electronic device [Abstract; Fig 1; 0011], the sensor comprising: at least one … system configured to determine distance between the sensor [0014-17; 0031] and … a rotating shaft of the electronic device [0029-36]; processing circuitry configured to: determine a rotational speed of the rotating shaft from the determined distances between the sensor [0029-32]…; and detect a possible failure condition from the determined distances between the sensor…[0031-38]. Krishnamoorthy does not explicitly teach – but Albert does teach projections extending from a rotating disk attached to a rotating shaft… (determine a rotational speed from) the projections extending from the rotating disk… and (detect a possible failure condition between the sensor and) the projections extending from the rotating disk [0007; 0014; 0041-43; 0047-49; Fig 2]. Krishnamoorthy does not explicitly teach – but Peng does teach a time of flight ranging system to determine distance between the sensor…[0044; 0068; 0079]. It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system. 
Regarding Claims 9 and 16, Krishnamoorthy teaches a system [Abstract; Fig 1; 0011] for detecting rotational speed and early failures of an electronic device [0031-38], the system comprising…determining distance to the rotating … [0014-17; 0031]; processing circuitry configured to: determine a rotational speed of the rotating shaft [0029-36]…; and detect whether the electronic device is undergoing an early failure from the determined distances [0029-32] to the projections extending from the rotating …[0031-38]. Krishnamoorthy does not explicitly teach – but Albert does teach a rotating disk affixed to a rotating shaft of the electronic device, the rotating disk having projections extending from a periphery thereof, and also teaches detecting rotational speed and early failures of an electronic device [0007; 0014; 0041-43; 0047-49; Fig 2]… (determine a rotational speed from)  the determined distances to the projections extending from the rotating disk [0007; 0014; 0041-43; 0047-49; Fig2]. Krishnamoorthy does not explicitly teach – but Peng does teach :, at least one time of flight ranging system configured to determine distance to …[0044; 0068; 0079]. It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system. 
Regarding Claim 16, Krishnamoorthy teaches a method [Abstract; Fig 1; 0011], comprising: determining distance to [0014-17; 0031] …rotating shaft of an electronic device [0014-17; 0031]; determining a rotational speed of the rotating shaft from the determined distances to the …[0029-32]; and detecting whether the electronic device is undergoing an early failure from the determined distances [0031-38]. Krishnamoorthy does not explicitly teach – but Albert does teach projections extending from a rotating disk attached to a rotating shaft… and (detect a possible failure condition between the sensor and) the projections extending from the rotating disk [0007; 0014; 0041-43; 0047-49; Fig 2].  Peng additionally teaches (a time of flight) ranging system to determine distance between the sensor…[0044; 0068; 0079]. It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system. 
Regarding Claim 19, Krishnamoorthy teaches a sensor for an electronic device [Abstract; Fig 1; 0011], the sensor comprising: a  system configured to determine distance between the sensor [0014-17; 0031] and; and processing circuitry configured to determine a rotational speed of the rotating shaft from the determined distances between the sensor and ... [0029-32]. Krishnamoorthy does not explicitly teach – but Albert does teach projections extending from a rotating disk attached to a rotating shaft of the electronic device [0007; 0014; 0041-43; 0047-49; Fig 2]. Krishnamoorthy does not explicitly teach – but Peng does teach at least one time of flight ranging system configured to determine distance [0044; 0068; 0079]. It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system.
Regarding Claims 2, 17, and 20, Krishnamoorthy broadly teaches wherein the processing circuitry determines the rotational speed of the rotating shaft by: determining peaks in the determined distances between the sensor and the projections extending from the rotating disk; and determining the rotational speed of the rotational shaft based upon elapsed time between successive peaks in the determined distances [0014-17; 0029-38]. Albert more explicitly teaches this limitation in [0007; 0014; 0041-43; 0047-49; Fig 2]. It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system, as increases in periods of peak distance measurement would indicate a reduced speed of the rotating shaft. 
Regarding Claims 3 and 18, Krishnamoorthy broadly teaches wherein the processing circuitry detects the possible failure condition by: determining peaks in the determined distances between the sensor and the projections extending from the rotating disk; and identifying an early failure if the determined distances between the sensor and projections extending from the rotating disk vary [0014-17; 0029-38]. Albert more explicitly teaches this limitation in [0007; 0014; 0041-43; 0047-49; Fig 2]. It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system, as increases in periods of peak distance measurement would indicate a reduced speed of the rotating shaft.
Regarding Claims 4 and 21, Krishnamoorthy also teaches wherein the processing circuitry determines the rotational speed of the rotating shaft from the distances between the sensor … [0029-32] wherein the processing circuitry detects the possible failure condition from the distances between the sensor and the projections extending from …[0031-38]. Krishnamoorthy does not explicitly teach – but Peng does teach wherein the at least one time of flight ranging system comprises a plurality of time of flight ranging systems configured to determine distances between the sensor and… wherein the processing circuitry is configured to sequentially trigger the plurality of flight ranging systems [0044; 0068; 0079].  Krishnamoorthy does not explicitly teach – but Albert does teach  projections extending from a rotating disk attached to a rotating shaft of the electronic device [0007; 0014; 0041-43; 0047-49; Fig 2].  It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system, as increases in periods of peak distance measurement would indicate a reduced speed of the rotating shaft.
Regarding Claim 5, Krishnamoorthy also teaches wherein the processing circuitry is further configured to store occurrence of the detected early failure in a register [0029-38]. 
Regarding Claim 6, Krishnamoorthy also teaches wherein the processing circuitry is further configured to determine a type of the early failure [0029-38].
Regarding Claim 7, Krishnamoorthy also teaches wherein the processing circuitry is further configured to store the type of the early failure in a register [0029-38].
Regarding Claims 8 and 22, Krishnamoorthy also teaches wherein wherein the sensor is incorporated within a single integrated circuit [0040].
Regarding Claim 10, Krishnamoorthy does not explicitly teach – but Albert does teach  wherein the projections extend parallel to a plane of the rotating disk [0007; 0014; 0041-43; 0047-49; Fig 2].  It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system, as increases in periods of peak distance measurement would indicate a reduced speed of the rotating shaft, and altering the size or number of projections, or size of the disk would be obvious to one having ordinary skill in the art if not a matter of design choice.
Regarding Claims 11, 14 and 15, Krishnamoorthy does not explicitly teach – but Albert does teach  wherein a subset (2 or 4) of the projections have a greater surface area than a remainder of the projections [0007; 0014; 0041-43; 0047-49; Fig 2].  It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system, as increases in periods of peak distance measurement would indicate a reduced speed of the rotating shaft, and altering the size or number of projections, or size of the disk would be obvious to one having ordinary skill in the art if not a matter of design choice. 
Regarding Claims 12 and 13, Krishnamoorthy does not explicitly teach – but Albert does teach  wherein the system is operable in a high (or low) speed detection mode in which the at least one time of flight ranging system determines the distances to the subset of the projections having the greater surface area and not to the remainder of the projections [0007; 0014; 0041-43; 0047-49; Fig 2].  It would have been obvious to modify the sensor of Krishnamoorthy to include a rotating disk attached to the shaft to detect faults because a coded disk would increase validation, and monitoring the disk instead of the shaft would increase accuracy and precision, especially using a speed sensor that was part of a time-of-flight ranging system, as increases in periods of peak distance measurement would indicate a reduced speed of the rotating shaft, and altering the size or number of projections, or size of the disk would be obvious to one having ordinary skill in the art if not a matter of design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645